Ingraham, F. J.
The evidence on the part of the plaintiff was an admission by the defendant that he held between three and four hundred dollars of the money of Mina Sohn, and that she was the plaintiff’s wife. On this evidence the justice dismissed the complaint, upon the ground that the action should have been in the name of the wife.
I am at ,a loss to see how the wife, if she had brought the action, could have recovered on such evidence.
A married woman can only hold, independent of her husband, under the statutes of 1848 and 1849, property devised or given to her or owned by her before her marriage. To enable her to recover such property, in addition to proof that it was hers, she would be required to show that it came within the provisions of the Statute. It may be that the money in this case was the earnings of the wife during coverture, or was ob*115tained by her in some other way than is stated in the statute. Until it appears to have been part of her separate estate, the husband’s claim to it is valid, and he has a right at any time to reduce it to possession.
Upon the evidence, the plaintiff was entitled to judgment. Judgment reversed.